      Case 1:18-cv-04476-LJL-SLC Document 237 Filed 11/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LOCAL 3621, EMS OFFICERS UNION, DC-37, AFSCME,
AFL-CIO, et al.,

                              Plaintiffs,
                                                           CIVIL ACTION NO.: 18 Civ. 4476 (LJL) (SLC)
       against
                                                                              ORDER
THE CITY OF NEW YORK, et al.,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       The Court resolved telephonically a discovery dispute that arose during the continued

deposition of one of Defendants’ witnesses relating to questions Plaintiffs’ counsel posed to the

deponent regarding the New York Civil Service Law § 59-b deliberative process affidavits and

promotional process for FDNY specialty units. Defendants’ counsel opposed the questions on

the grounds that they were outside the scope of the continued deposition and that the deponent

should not have to sit for additional time.

       The Court again reminded the parties of the limits of deposition objections and directed

the parties to continue the deposition. See Cordero v. City of New York, No. 15 Civ. 3436 (JBW)

(CLP), 2017 WL 2116699, at *5 (E.D.N.Y. May 12, 2017) (“Rule 30(c)(2) of the Federal Rules of Civil

Procedure provides that ‘[a]n objection [during a deposition] must be stated concisely in a

nonargumentative and nonsuggestive manner. A person may instruct a deponent not to answer

only when necessary to preserve a privilege, to enforce a limitation ordered by the court, or to

present a motion under Rule 30(d)(3).’” (quoting Fed. R. Civ. P. 30(c)(2)).
      Case 1:18-cv-04476-LJL-SLC Document 237 Filed 11/23/20 Page 2 of 2




         The Court ruled that the deposition of Chief Booth today, November 23, 2020 can

continue but must end by 4:15 pm.

         The Court’s full ruling is reflected in the Court’s recording of the call, which can be made

available for transcription at the parties’ request.


Dated:          New York, New York
                November 23, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge




                                                  2
